DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 10-12 have been cancelled. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 10-12 directed to a group non-elected without traverse.  Accordingly, claims 10-12 been cancelled.
Claim Rejections - 35 USC § 103
	Rejections withdrawn in light of the amendments. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
While, Fruhauf teaches the following: 
7. A sensor, an actuator or a control unit that includes a turn-off device (Fig. 1, element 3), the sensor, the actuator or the control unit being connectable via a PHY interface to a communication network, via which the sensor, the actuator or the control unit is able to exchange messages with other units of the vehicle or of the industrial facility (paragraphs 18-22, cable or transmitting/receiving unit), the turn-off device comprising a blocker, which physically prevents the PHY interface from sending messages to the communication network (Fig. 1, elements 9, 11). 
1. A turn-off device (Fig. 1, elements 9, 11) for a sensor, an actuator or a control unit for a vehicle or for an industrial facility, the sensor, the actuator or the control unit being connectable via a PHY interface to a communication network, via which the sensor, the actuator or the control unit is able to exchange messages with other units of the vehicle or of the industrial facility, the turn-off device comprising a blocker, which physically prevents the PHY interface from sending messages to the communication network (Fig. 1, elements 9, 11, paragraphs 18-22). 

And, Hanf teaches 
1,7, wherein the turn-off device includes a read-out device for a switching state of the blocker, and the read-out device includes a measuring device that includes a contact that is connected to a power supply of the PHY interface when the blocker is closed and is not connected to the power supply when the blocker is open (Col. 6, line 66 – Col. 7, lines 8-44). 

Neither Fruhauf nor Hanf, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
1. (Currently Amended) A turn-off device for a sensor, an actuator or a control unit for a vehicle or for an industrial facility, the sensor, the actuator or the control unit being connectable via a PHY interface to a communication network, via which the sensor, the actuator or the control unit is able to exchange messages with other units of the vehicle or of the industrial facility, the turn- off device comprising a blocker, which physically prevents the PHY interface from sending messages to the communication network, wherein: the turn-off device includes a read-out device for a switching state of the blocker, [[and]] the read-out device includes a measuring device that includes a contact that is connected to a power supply of the PHY interface when the blocker is closed and is not connected to the power supply when the blocker is open, and the read-out device generates a switching state signal indicative of the switching state of the blocker, a value of the switching state signal depending on whether the measuring device determines that the contact is connected to the power supply.
7. (Currently Amended) A sensor, an actuator or a control unit that includes a turn-off device, the sensor, the actuator or the control unit being connectable via a PHY interface to a communication network, via which the sensor, the actuator or the control unit is able to exchange messages with other units of the vehicle or of the industrial facility, the turn-off device comprising a blocker, which physically prevents the PHY interface from sending messages to the communication network, wherein: the turn-off device includes a read-out device for a switching state of the blocker, and the read-out device includes a measuring device that includes a contact that is connected to a power supply of the PHY interface when the blocker is closed and is not connected to the power supply when the blocker is open, and the read-out device generates a switching state signal indicative of the switching state of the blocker, a value of the switching state signal depending on whether the measuring device determines that the contact is connected to the power supply.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/Primary Examiner, Art Unit 2896